           Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 1 of 17




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL MOLEWSKI and                      :
DIANE MOLEWSKI,                           :
            Plaintiffs                    :
                                          :
                                          : Civil Action No.
                   v.                     :
                                          :
BOWTECH, INC. f/k/a EXTREME               :
TECHNOLOGIES, INC., AMERICAN              :
SPORTSMAN HOLDINGS CO. f/k/a              :
BASS PRO SHOPS, INC., BASS PRO            :
GROUP, LLC, BASS PRO                      :
INTELLECTUAL PROPERTY, LLC,               :
BASS PRO OUTDOOR WORLD,                   :
LLC, and BASS PRO, LLC,                   :
                                          :
                   Defendants             :

                                 COMPLAINT

      Plaintiffs Michael Molewski and Diane Molewski file the following

Complaint against Defendants BowTech, Inc. f/k/a Extreme Technologies, Inc.,

American Sportsman Holdings Co. f/k/a Bass Pro Shops, Inc., Bass Pro Group,

LLC, Bass Pro Intellectual Property, LLC, Bass Pro Outdoor World, LLC, and

Bass Pro, LLC and avers as follows.

                                  A. PARTIES

      1.    Plaintiff Michael Molewski is an adult citizen of Pennsylvania

residing at 1611 Stonehill Way, Bethlehem, PA 18015.
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 2 of 17




      2.     Plaintiff Diane Molewski is an adult citizen of Pennsylvania residing

residing at 1611 Stonehill Way, Bethlehem, PA 18015.

      3.     Plaintiffs Michael and Diane Molewski are husband and wife.

      4.     Defendant BowTech, Inc. f/k/a Extreme Technologies, Inc.

(“BowTech”) is a corporation organized under the laws of Delaware. BowTech’s

headquarters and principal place of business are located in Eugene, Oregon.

      5.     At all times pertinent to this Complaint, BowTech was in the business

of designing, manufacturing, assembling, and selling crossbows.

      6.     BowTech reaches customers in Pennsylvania through its marketing,

direct sales, and sales effectuated by the assistance of third parties.

      7.     BowTech maintains a network of dealers throughout Pennsylvania

through which it sells its crossbows.

      8.     BowTech’s website lists at least 45 dealers through which its products

are sold throughout Pennsylvania including the Eastern District of Pennsylvania.

      9.     BowTech requires its dealers to apply and obtain permission to sell its

products, including all of the dealers who sold its products in Pennsylvania.

      10.    BowTech’s website also contains a link for Pennsylvania’s “crossbow

regulations” that links to the Pennsylvania Game Commission website.

      11.    BowTech also regularly sponsors archery-related events in

Pennsylvania in an effort to market its products in Pennsylvania.



                                           2
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 3 of 17




      12.    BowTech also regularly sponsors archers from Pennsylvania who

compete in competitive archery tournaments.

      13.    In short, BowTech purposely directs its activities toward Pennsylvania

for the purpose of selling hunting equipment including crossbows in Pennsylvania,

and Plaintiff’s claims arise out of such activities.

      14.    Defendant American Sportsman Holdings Co. f/k/a Bass Pro Shops,

Inc. is a Missouri corporation with its headquarters and principal place of business

in Springfield, Missouri.

      15.    Defendant Bass Pro Group, LLC is a Delaware limited liability

company with its headquarters and principal place of business in Springfield,

Missouri.

      16.    Defendant Bass Pro Intellectual Property, LLC is a Missouri limited

liability company with its headquarters and principal place of business in

Springfield, Missouri.

      17.    Defendant Bass Pro Outdoor World, LLC is a Missouri limited

liability company with its headquarters and principal place of business in

Springfield, Missouri.

      18.    Defendant Bass Pro, LLC is a Delaware limited liability company

with its headquarters and principal place of business in Springfield, Missouri.




                                            3
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 4 of 17




      19.    Defendants American Sportsman Holdings Co. f/k/a Bass Pro Shops,

Inc., Bass Pro Group, LLC, Bass Pro Intellectual Property, LLC, Bass Pro Outdoor

World, LLC, and Bass Pro, LLC are referred to herein collectively as “Bass Pro

Shops.”

      20.    Bass Pro Shops is a retailer that sells sporting equipment both through

brick-and-mortar stores and its website.

      21.    Bass Pro Shops operates a large brick-and-mortar store located at

3501 Paxton Street in Swatara Township, Dauphin County, Pennsylvania.

      22.    Bass Pro Shops also routinely directs advertisements and marketing

materials to and sells and ships products through its website to consumers located

in Pennsylvania, including in the Eastern District of Pennsylvania.

      23.    Bass Pro Shops purposely directs its activities toward Pennsylvania

for the purpose of selling hunting equipment including crossbows and other goods

in Pennsylvania, and Plaintiff’s claims arise out of such activities.

                            B. JURISDICTION AND VENUE

      24.    There exists complete diversity of citizenship as between Plaintiffs

and all Defendants.

      25.    The damages claimed by Plaintiff in this action exceed $75,000.

      26.    This Court has jurisdiction over this matter on the basis of diversity of

citizenship pursuant to 28 U.S.C. § 1332.



                                            4
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 5 of 17




      27.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claim

occurred in the Eastern District of Pennsylvania.

      28.    This Court may exercise personal jurisdiction over all Defendants.

                                     C. FACTS

      29.    BowTech manufactures and markets crossbows intended for hunting

under the brand name Stryker.

      30.    On or before September 15, 2009, BowTech manufactured a crossbow

under the brand name Stryker called the StrykeForce.

      31.    On or before September 15, 2009, BowTech sold or otherwise placed

one or more StrykeForce crossbows into the stream of commerce.

      32.    On or before September 15, 2009, Bass Pro Shops began to sell or

facilitate the sale of StrykeForce crossbows on behalf of, and with the knowledge

and acquiescence of, BowTech.

      33.    Bass Pro Shops played an integral role in arranging for the sale and

delivery of crossbows and other equipment manufactured by BowTech to

consumers in Pennsylvania.

      34.    On or about September 15, 2009, Plaintiff contracted with Bass Pro

Shops to purchase a Stryker StrykeForce crossbow manufactured by BowTech

bearing serial number 539661-0308 for $1,999.98.



                                          5
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 6 of 17




      35.      This contract benefitted both BowTech and Bass Pro Shops

financially.

      36.      After receiving payment, Bass Pro Shops arranged for the shipment of

a StrykeForce crossbow to Plaintiffs’ residence in the Eastern District of

Pennsylvania.

      37.      The StrykeForce crossbow reached Plaintiff Michael Molewski in the

Eastern District of Pennsylvania.

      38.      Plaintiff Michael Molewski received the StrykeForce crossbow in

substantially the same condition as when it left the possession of All Defendants

BowTech and Bass Pro Shops.

      39.      Plaintiff Michael Molewski registered the crossbow in accordance

with the manufacturer’s instructions.

      40.      On or about November 2, 2019, Plaintiff Michael Molewski was

hunting using the aforementioned StrykeForce crossbow near his home in

Northampton County, Pennsylvania, in the Eastern District of Pennsylvania.

      41.      On that date, Plaintiff Michael Molewski fired the crossbow, causing

the bowstring to contact his left thumb.




                                           6
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 7 of 17




      42.    The bowstring slammed into Plaintiff Michael Molewski’s left thumb

at an extremely high speed,1 causing severe damage to his thumb including without

limitation a fracture of the distal phalanx of his thumb, avulsion of the skin of his

thumb, and damage to his thumbnail.

      43.    The injury caused extreme pain and suffering as well as permanent

disfigurement of Plaintiff Michael Molewski’s left thumb.

      44.    Plaintiff Michael Molewski obtained medical treatment for his injuries

and incurred medical expenses as a result.

      45.    Plaintiffs repeat and reallege the averments of paragraphs 20 to 23 and

32 through 43 with respect to Bass Pro Shops against each of the Defendants

identified in paragraph 19 above in the alternative.


                               COUNT I
               PRODUCTS LIABILITY – DEFECTIVE DESIGN
                    Michael Molewski v. All Defendants

      46.    The foregoing averments are incorporated herein by reference as

though set forth in full.

      47.    The StrykeForce crossbow manufactured by Defendant BowTech and

sold by Bass Pro Shops was sold in a defective condition unreasonably dangerous


1
  The materials delivered with the crossbow to Plaintiff Michael Molewski
indicated that the bowstring was tested at the factory and found to travel at a speed
of 388 feet per second.


                                           7
               Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 8 of 17




to users or consumers because the crossbow was not equipped with a finger/thumb

guard.

         48.    These inexpensive and readily available finger/thumb guards were not

included with the crossbow or as an option for the crossbow at the time of Plaintiff

Michael Molewski’s purchase.

         49.    The purpose of a finger/thumb guard is to physically prevent the

shooter’s thumb or fingers from inadvertently rising into the path of the bowstring

while the shooter is using the crossbow.

         50.    The absence of a finger/thumb guard is a design defect.

         51.    At the time of the design, manufacture, assembly, sale, and

distribution, Defendant BowTech was in the business of designing, manufacturing,

assembling, and selling crossbows including the StrykeForce.

         52.    At the time of the design, manufacture, assembly, sale, and

distribution, Bass Pro Shops was in the business of selling and distributing

crossbows including the StrykeForce.

         53.    At the time of the design, manufacture, assembly, sale, and

distribution, all Defendants knew or expected that the crossbows they designed,

manufactured, assembled, sold, and/or distributed including the StrykeForce would

reach users without a substantial change in condition.




                                            8
             Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 9 of 17




       54.    The StrykeForce crossbow did, in fact, reach the end user, Plaintiff

Michael Molewski, without a substantial change in condition.

       55.    Hunters and other individuals firing hunting rifles habitually place a

finger and/or thumb over the barrel of the rifle to control the rifle’s recoil when it

is fired.

       56.    When using a crossbow, hunters and others accustomed to firing rifles

may place their fingers in a similar position out of habit.

       57.    However, such a habit places the user’s fingers in the pathway of the

string when the crossbow is fired.

       58.    At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants knew, or through the exercise of reasonable diligence should have

known, that hunters who are accustomed to hunting rifles would also purchase and

use the StrykeForce crossbow.

       59.    At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants knew, or through the exercise of reasonable diligence should have

known, that the lack of a finger/thumb guard on the StrykeForce crossbow places

such users at significant risk of serious injury.




                                            9
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 10 of 17




      60.     At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants knew or through the exercise of reasonable diligence should have

known that serious injuries to users’ fingers/thumbs were likely to occur and that

these injuries could be prevented by inclusion of a finger/thumb guard.

      61.     At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants had the benefit of years of actual knowledge that serious finger/thumb

injuries caused by were occurring but outrageously continued to design,

manufacture, assemble, sell, and distribute crossbows in a defective condition with

evil motive and/or reckless indifference to the likelihood of serious injury.

      62.     At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants had actual knowledge that other manufacturers were including

finger/thumb guards in order to prevent these injuries.

      63.     Inclusion of finger or thumb guards was not prohibitively expensive,

would not have materially changed the product, and would not have prevented the

product’s use for its intended purposes.

      64.     It is believed and therefore averred that all Defendants continue to

market, sell, and distribute crossbows that lack finger/thumb guards.



                                           10
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 11 of 17




      65.       The decision to design, manufacture, assemble, market, and sell

crossbows in this defective condition irrespective of the known hazards was

malicious and wanton and constituted reckless disregard for the safety of the

intended end users thereby warranting imposition of punitive damages.

      66.       While using the StrykeForce crossbow in its defective condition on

November 2, 2019, Plaintiff Michael Molewski sustained serious and permanent

injuries as set forth above.

      67.       The design defect was the factual and legal cause of the injuries.

      68.       At all relevant times, Plaintiff Michael Molewski was using the

product for its intended purpose.

      69.       As a result of the design defect noted above, Plaintiff Michael

Molewski sustained severe pain and suffering, loss of feeling, and loss of dexterity

which inhibited his ability to perform his customary and usual duties.

      70.       As a result of the design defect noted above, Plaintiff Michael

Molewski was forced to expend various sums of money on medical and related

expenses.

      71.       As a result of the design defect noted above, Plaintiff Michael

Molewski also suffered permanent disfigurement notwithstanding timely medical

intervention.




                                            11
             Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 12 of 17




       WHEREFORE, Plaintiff Michael Molewski respectfully requests this Court

to enter judgment in its favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.


                                 COUNT II
                 PRODUCTS LIABILITY – FAILURE TO WARN
                      Michael Molewski v. All Defendants

       72.     The foregoing averments are incorporated herein by reference as

though set forth in full.

       73.     A product may be defective if not accompanied by proper warnings

and instructions concerning its use.

       74.     The manufacturer and supplier of a product must give the user or

consumer warnings and instructions of the possible risks of using a property that

made be required or that are created by the inherent limitations in the safety of

such use.

       75.     Bass Pro Shops and BowTech knew or should have known and could

have foreseen that use of its product would create a danger to the user if the user’s

thumb or fingers were in the path of the StrykeForce crossbow’s bowstring during

use.

       76.     Bass Pro Shops and BowTech failed to provide adequate warnings of

this danger to Plaintiff Michael Molewski.


                                          12
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 13 of 17




      77.       As a result of the failure to warn described above, Plaintiff Michael

Molewski sustained severe pain and suffering, loss of feeling, and loss of dexterity

which inhibited his ability to perform his customary and usual duties.

      78.       As a result of the failure to warn described above, Plaintiff Michael

Molewski was forced to expend various sums of money on medical and related

expenses.

      79.       As a result of the failure to warn described above, Plaintiff Michael

Molewski also suffered permanent disfigurement notwithstanding timely medical

intervention.

      80.       The decision to design, manufacture, assemble, market, and sell

crossbows without adequate warnings was malicious and wanton and constituted

reckless disregard for the safety of the intended end users thereby warranting

imposition of punitive damages.

      WHEREFORE, Plaintiff Michael Molewski respectfully requests this Court

to enter judgment in its favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.




                                            13
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 14 of 17




                                  COUNT III
                                 NEGLIGENCE
                        Michael Molewski v. All Defendants

      81.     The foregoing averments are incorporated herein by reference as

though set forth in full.

      82.     At all relevant times, all Defendants were operating under a duty to

exercise reasonable care in the design, manufacture, assembly, sale, and

distribution of crossbows to the public.

      83.     The Defendants breached the above-referenced duty by:

              a.    Manufacturing, designing, and assembling an unreasonably

      dangerous product;

              b.    Failing to equip the crossbow in question with the appropriate

      safety device(s), to wit, a finger/thumb guard;

              c.    Selling and distributing an unreasonably dangerous product;

              d.    Placing an unreasonably dangerous product into the stream of

      commerce; and/or

              e.    Failing to provide adequate warnings of the dangers of the

      product.

      84.     As a result of Defendants’ negligence, Plaintiff Michael Molewski

sustained severe pain and suffering, loss of feeling, and loss of dexterity which

inhibited his ability to perform his customary and usual duties.



                                           14
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 15 of 17




      85.       As a result of Defendants’ negligence, Plaintiff Michael Molewski

was forced to expend various sums of money on medical and related expenses.

      86.       As a result of Defendants’ negligence, Plaintiff Michael Molewski

also suffered permanent disfigurement notwithstanding timely medical

intervention.

      87.       The Defendants’ conduct was outrageous, evidencing evil motive

and/or reckless indifference in light of knowledge of serious, permanent injuries

previously sustained by users.

      WHEREFORE, Plaintiff Michael Molewski respectfully requests this Court

to enter judgment in its favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.


                                  COUNT IV
                       BREACH OF IMPLIED WARRANTY
                        Michael Molewski v. All Defendants

      88.       The foregoing averments are incorporated herein by reference as

though set forth in full.

      89.       Defendants BowTech and Bass Pro Shops impliedly represented and

warranted to the public generally, and to Plaintiff Michael Molewski specifically,

that the StrykeForce crossbow was of merchantable quality, and fit for the ordinary

purpose for which it was intended to be used.


                                           15
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 16 of 17




      90.     Defendants BowTech and Bass Pro Shops breached these implied

warranties because the crossbow was defective, unsafe for Plaintiff Michael

Molewski to use, and not fit for the ordinary purpose for which it was intended to

be used.

      91.     As a result of the foregoing, Plaintiff Michael Molewski has suffered

injury as set forth in greater detail above.

      WHEREFORE, Plaintiff Michael Molewski respectfully requests this Court

to enter judgment in its favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.


                                      COUNT V
                               LOSS OF CONSORTIUM
                            Diane Molewski v. All Defendants

      92.     The foregoing averments are incorporated herein by reference as

though set forth in full.

      93.     At all relevant times, Diane Molewski was the wife of Michael

Molewski.

      94.     As a result of the injuries sustained by her husband as set forth in

greater detail above, Diane Molewski was deprived of the company, society,

guidance, companionship, cooperation, affection, consortium, and aid of her

husband, and will continue to lose said company, society, guidance,


                                           16
            Case 5:20-cv-04119 Document 1 Filed 08/21/20 Page 17 of 17




companionship, cooperation, affection, consortium, and aid of her husband in the

future.

      95.     Diane Molewski has suffered damages as a result of such deprivation

and loss.

      WHEREFORE, Plaintiff Diane Molewski respectfully requests this Court to

enter judgment in its favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.

                             DEMAND FOR JURY TRIAL

      Plaintiffs hereby request a trial by jury on all issues so triable.

                                        Respectfully submitted,

                                        WOOLFORD KANFER LAW, P.C.



                                        By:     /s/ Joseph M. Kanfer
                                                Timothy J. Woolford
                                                Attorney I.D. No. 78941
                                                Joseph M. Kanfer
                                                Attorney I.D. No. 306558
                                                101 North Pointe Blvd, Suite 200
                                                Lancaster, PA 17601




                                           17
